
Exhibit 10.1



TETRA Technologies, Inc.
CASH INCENTIVE COMPENSATION PLAN
Plan Provisions
Effective January 1, 2010
 
This TETRA Technologies, Inc. Cash Incentive Compensation Plan (the “Plan”) is
adopted by TETRA Technologies, Inc., a Delaware corporation (the
“Company”).  The terms of the Plan have been approved by the Company’s
Management and Compensation Committee of the Board of Directors (the
“Committee”) and are as follows:
 
I.  
PURPOSE

 
The purpose of the Plan is to advance the best interests of the Company by
providing designated officers, managers, other key employees and consultants
with additional incentives through the grant of performance-based short-term and
long-term awards providing an opportunity to share in the performance of the
Company by achieving specific corporate and divisional/business unit financial
and operational goals, and personal objectives.
 
II.  
DEFINITIONS

 
(a)  
“Administrator” shall mean the Committee; provided, however, that the Company’s
Chief Executive Officer (“CEO”) shall be the Administrator with respect to
Participants other than Senior Managers, subject to the ultimate authority of
the Committee.

 
(b)  
“Affiliate” shall mean (i) any entity in which the Company, directly or
indirectly, owns 10% or more of the combined voting power, as determined by the
Committee, (ii) any “parent corporation” of the Company (as defined in Section
424(e) of the Code), (iii) any “subsidiary corporation” of any such parent
corporation (as defined in Section 424(f) of the Code) of the Company and (iv)
any trades or businesses, whether or not incorporated which are members of a
controlled group or are under common control (as defined in Sections 414(b) or
(c) of the Code) with the Company.

 
(c)  
“Annual Incentive Award” means an annual incentive award providing a Participant
the opportunity to receive incentive compensation based upon performance over a
Performance Period of one Plan Year.

 
(d)  
 “Award” shall mean any Annual Incentive Award or a Long-Term Incentive Award
granted under the Plan.

 
(e)  
“Base Salary” shall mean with respect to a Participant who is an Employee, such
Participant’s annual base salary rate in effect at the end of a Plan Year.  With
respect to a Participant who is a Consultant, “Base Salary” shall mean such
Participant’s annual compensation for the Plan Year.  Base Salary does not
include Awards under this Plan or any other short-term or long-term incentive
plan or imputed income from programs such as group term life insurance.  Base
Salary is based on annual salary

 
1

--------------------------------------------------------------------------------


 
 
before reductions for deferrals under Company-sponsored deferred compensation
plans, contributions under Code Section 401(k) and contributions to flexible
spending accounts under Code Section 125.

 
(f)  
“Board” shall mean the Company’s Board of Directors.

 
(g)  
“Change in Control” shall be deemed to have occurred upon any of the following
events:

 
(i)  
any “person” (as defined in Section 3(a)(9) of the Exchange Act, and as modified
in Section 13(d) and 14(d) of the Exchange Act) other than (A) the Company or
any of its subsidiaries, (B) any employee benefit plan of the Company or any of
its subsidiaries, (C) any Affiliate, (D) a company owned, directly or
indirectly, by stockholders of the Company in substantially the same proportions
as their ownership of the Company, or (E) an underwriter temporarily holding
securities pursuant to an offering of such securities (collectively referred to
as a “Person”), becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
more than 50% of the shares of voting stock of the Company then outstanding;

 
(ii)  
the consummation of any merger, organization, business combination or
consolidation of the Company or one of its subsidiaries with or into any other
company, other than a merger, reorganization, business combination or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding securities which represent
immediately after such merger, reorganization, business combination or
consolidation more than 50% of the combined voting power of the voting
securities of the Company or the surviving company or the parent of such
surviving company;

 
(iii)  
the consummation of a sale or disposition by the Company of all or substantially
all of the Company’s assets, other than a sale or disposition if the holders of
the voting securities of the Company outstanding immediately prior thereto hold
securities immediately thereafter which represent more than 50% of the combined
voting power of the voting securities of the acquiror, or parent of the
acquiror, of such assets;

 
(iv)  
the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company; or

 
(v)  
individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
Effective Date whose election by the Board, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board

 
2

--------------------------------------------------------------------------------


 
 
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an election contest with respect to
the election or removal of directors or other solicitation of proxies or
consents by or on behalf of a person other than the Board.

 
Notwithstanding the foregoing, however, in any circumstance or transaction in
which compensation resulting from or in respect of an Award would be subject to
the income tax under Section 409A of the Code if the foregoing definition of
“Change in Control” were to apply, but would not be so subject if the term
“Change in Control” were defined herein to mean a “change in control event”
within the meaning of Treas. Reg. § 1.409A-3(i)(5), then “Change in Control”
shall mean, but only to the extent necessary to prevent such compensation from
becoming subject to the income tax under Section 409A of the Code, a transaction
or circumstance that satisfies the requirements of both (1) a Change of Control
under clauses (i) through (v) above, and (2) a “change in control event” within
the meaning of Treas. Reg. § 1.409A-3(i)(5).
 
(h)  
“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute thereto.

 
(i)  
“Consultant” means any individual, other than an Employee or director of the
Company, who renders consulting or advisory services to the Company or an
Affiliate, provided such services are not in connection with the offer or sale
of securities in a capital-raising transaction.

 
(j)  
“Disability” means an inability to perform the Participant’s material services
for the Company for a period of 90 consecutive days or a total of 180 days,
during any 365-day period, in either case as a result of incapacity due to
mental or physical illness, which is determined to be total and permanent. A
determination of Disability shall be made by a physician satisfactory to both
the Participant (or his guardian) and the Company, provided that if the
Participant and the Company do not agree on a physician, the Participant and the
Company shall each select a physician and these two together shall select a
third physician, whose determination as to Disability shall be final, binding
and conclusive with respect to all parties. Notwithstanding the above,
eligibility for disability benefits under any policy for long-term disability
benefits provided to the Participant by the Company shall conclusively establish
the Participant’s disability.

 
(k)  
“Employee” shall mean any employee of the Company or an Affiliate.

 
(l)  
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 
(m)  
“Long-Term Incentive Award” means a long-term incentive award providing a
Participant the opportunity to receive compensation based upon performance over
a Performance Period extending beyond one Plan Year.

 
 
3

--------------------------------------------------------------------------------

 
  
upon performance over a Performance Period extending beyond one Plan Year.

 
(n)  
“Participant” for any Plan Year shall mean an officer, manager, other key
Employee or Consultant of the Company or any Affiliate who is designated by the
Administrator to participate in the Plan and receive either or both of an Annual
Incentive Award or Long-Term Incentive Award under the Plan.

 
(o)  
“Performance Goal” shall mean the goal or level of performance established by
the Administrator with respect to any Award for the purpose of determining when
an Award may be earned.

 
(p)  
“Performance Measures” shall mean (i) the performance measures for the Company,
on a consolidated basis, and/or for specified subsidiaries, divisions or
business or geographical units of the Company as determined by the Administrator
that may include any one or more of the following:  earnings per share; increase
in price per share; increase in revenues; increase in cash flow; return on
assets; return on investments; return on equity; return on net capital employed;
economic value added; gross margin; net income; earnings before interest, taxes,
depreciation, depletion and amortization; earnings before interest and taxes;
profit before taxes; operating income; total stockholder return; debt reduction;
health/safety/environmental performance; other financial and non-financial
measures deemed by the Administrator material to the short or long-term success
of the Company; and any of the foregoing determined on the absolute or relative
basis or as compared to the performance of a published or special index deemed
applicable by the Administrator including, but not limited to, the Standard &
Poor’s 500 Stock Index, the Oil Service Index (“OSX”) or components thereof or a
group of comparable companies, and (ii) the personal objectives or performance
measures for each Participant as may be established by the Administrator
pursuant to the Plan.

 
(q)  
“Performance Period” for an Award means the one or more periods of time of at
least one (1) Plan Year in duration, as the Administrator may select, during
which any Performance Goals specified with respect to such Award are to be
measured.  Performance Periods applicable to outstanding Awards may be
overlapping.

 
(r)  
“Retirement” means termination of Employment of an Employee or the termination
of service of a Consultant, in each case under circumstances as shall constitute
retirement as determined by the Administrator.

 
(s)  
“Senior Manager” shall refer to any officer, manager or other Employee whose
compensation is established, on an annual basis, by the Committee.

 
 
4

--------------------------------------------------------------------------------

 
 
III.  
TERM

 
The effective date of this Plan is January 1, 2010 (the “Effective Date”).  The
Plan will remain in effect for successive fiscal years beginning on January 1,
2010 (each, a “Plan Year”) unless and until terminated in accordance with the
terms herein.
 
IV.  
ELIGIBILITY

 
4.1  
All officers, managers, other key Employees and Consultants may be eligible to
participate in the Plan. Directors who are not Employees of the Company shall
not be eligible to participate in the Plan. For each Plan Year, the Committee
shall designate the Senior Managers who shall participate in the Plan and the
CEO shall designate all other Participants.

 
4.2  
A newly hired, engaged, transferred or promoted Employee or Consultant may be
selected by the CEO for participation in the Plan after the commencement of the
Plan Year; however, the participation of any such Employee who is a Senior
Manager of the Company must be approved by the Committee.  Participants who are
selected for participation after the commencement of a Performance Period will
be eligible to participate in the Plan on a pro-rata basis for such a
Performance Period as of the date the Participant was approved into the Plan.

 
4.3  
Participants will be assigned to a specific eligibility level by the CEO and in
the case of Senior Managers, such designation will be approved by the Committee.
For purposes of the Annual Incentive Awards, Threshold, Target, Stretch and Over
Achievement incentive award opportunities will be determined and approved by the
Committee annually for each eligibility level.

 
V.  
ESTABLISHMENT OF AWARDS

 
5.1  
In connection with the grant of each Award, the Administrator shall (i)
determine the Performance Period applicable to such Award and identify the Award
as either an Annual Incentive Award or Long-Term Incentive Award; (ii) determine
the Performance Measures and Performance Goals applicable to such Award in
accordance with the terms of the Plan; (iii) determine the applicable vesting
schedule for each Long-Term Incentive Award; and (iv) establish such other terms
and conditions for the Award as the Administrator may deem appropriate.

 
5.2  
For each Annual Incentive Award, a Participant will receive an individual Annual
Incentive Award Determination Worksheet or other document that illustrates his
or her specific Annual Incentive Award opportunity and the applicable
Performance Measures and Performance Goals.

 
5.3  
For each Long-Term Incentive Award, a Participant will receive a document that
illustrates his or her specific Long-Term Incentive Award opportunity, the
applicable Performance Measures and Performance Goals and the applicable vesting
schedule.  Unless otherwise provided in any Long-Term Incentive Award, the
Performance Period for a Long-Term Incentive Award shall be a period of three
(3) fiscal years commencing on January 1 of the year the Long-Term Incentive
Award is granted and shall vest at the end of the Performance Period based upon
the performance achieved during the Performance Period.

 
 
5

--------------------------------------------------------------------------------

 
 
5.4  
All Awards under the Plan shall be payable in cash.  The actual dollar amount
paid to a Participant under any Award (the “Award Payment”) pursuant to the Plan
shall be discretionary, and no Participant shall be automatically entitled to an
Award Payment under the Plan.  The Administrator shall have the sole discretion
to increase, reduce or eliminate the amount of a Participant’s Award Payment
otherwise payable under the Plan.

 
VI.  
PERFORMANCE MEASURES AND WEIGHTS

 
6.1  
Performance Measures are generally selected and weighted to give emphasis to
performance over which Participants have the most direct control. Performance
Measures may (i) vary among Participants, (ii) vary between Annual Incentive
Award and Long-Term Incentive Awards,  and (iii) change from Performance Period
to Performance Period.

 
6.2  
(a)           Annual Incentive Awards.  Each Participant receiving an Annual
Incentive Award will have a Performance Measure based upon (i) the overall
financial performance of the Company, on a consolidated basis; and (ii) one or
more health/safety/environmental indicators.  Designated Participants will also
have Performance Measures based upon the financial performance of any one or
more of the Company’s subsidiaries, divisions, business or geographical
units. In addition, each Participant will also have a “personal objectives”
component which may include (i) personal performance objectives and measures
such as teamwork, interpersonal skills, communication skills, leadership and
other similar skills, and (ii) individual business objectives including those
described in clause (i) of the definition of Performance Measures.  The personal
objectives component will also include an overall assessment of the
Participant’s contribution to the Company and/or the subsidiary, division,
business or geographical unit of the Company in which he or she is employed or
to which he or she provides services.

 
  
(b)           Long-Term Incentive Awards. Each Participant receiving a Long-Term
Incentive Award will have Performance Measures which may be based upon the
overall financial performance of the Company, on a consolidated basis, or the
financial performance of any one or more of the Company’s subsidiaries,
divisions, business or geographical units.  A Participant receiving a Long-Term
Incentive Award may, at the discretion of the Administrator, also have a
“personal objectives” component.

 
6.3  
The Performance Measures and weights for all Awards with respect to Senior
Managers shall be determined and approved by the Committee for each Performance
Period.  The Performance Measures and weights for all Awards with respect to all
other Participants shall be determined and approved by the CEO.  The
determination of the Performance Measures and weights for each Annual Incentive
Award shall be established on or before March 31 of the respective Plan
Year.  The determination of the Performance Measures and weights for each
Long-Term Incentive Award shall be established on or before May 31 of the first
Plan Year of the respective Performance Period.

 
 
6

--------------------------------------------------------------------------------

 
 
VII.  
PERFORMANCE GOALS

 
7.1  
(a)           Annual Incentive Awards.  A Threshold, Target and Stretch
Performance Goal will be established for each Performance Measure applicable to
an Annual Incentive Award.  Based on the weighting of each Performance Measure,
an incentive award opportunity for each Participant will be established for each
such Performance Goal and expressed as a percentage of Base Salary.  The Over
Achievement incentive award opportunity established by the Committee for each
eligibility level pursuant to Section 4.3 will be applied to designated
financial Performance Measures for corporate and each major division to create
an additional Incentive Award opportunity pursuant to provisions of Section 8.4.

 
  
(b)           Long-Term Incentive Awards.  A Threshold, Target, Stretch and Over
Achievement Performance Goal will be established for each Performance Measure
applicable to a Long-Term Incentive Award.  Based on the weighting of each
Performance Measure, an incentive award opportunity for each Participant will be
established for each such Performance Goal.

 
7.2  
The Target level of performance is generally set at the budgeted level for the
Plan Year; the Threshold level of performance is generally set at 80% of budget;
the Stretch level of performance is generally set at 115% of budget; and the
maximum Over Achievement level of performance is generally set at 125% of
budget. These are general guidelines and may vary between Annual Incentive
Awards and Long-Term Incentive Awards, from Performance Period to Performance
Period, and between subsidiaries, divisions, business and geographical units to
reflect specific circumstances. The Committee has final authority to set
performance levels under the Plan.

 
7.3  
Financial Performance Goals shall be based on the financial budgets approved by
the Board, to the extent applicable.

 
7.4  
The Performance Goals for Senior Managers will be established by the
Committee.  The CEO will establish the Performance Goals for all other
Participants; provided, however, that if the Committee has established
Threshold, Target, Stretch and Over Achievement Performance Goals for any Senior
Manager with respect to a financial or operational Performance Measure, the CEO
must also use such Performance Goals for any other Participants who have similar
Awards containing Performance Goals based upon such Performance Measures.  The
Performance Goals will be established on or before (i) March 31 of the
respective Plan Year for Annual Incentive Awards, and (ii) May 31 of the first
Plan Year of the respective Performance Period for Long-Term Incentive Awards.

 
7.5  
Personal Performance Goals for each Participant will be established based on
such Participant’s ability to impact the outcome of such Performance Goals and
they will include an overall assessment of the individual’s contributions to the
Company and/or the subsidiary, division, business or geographical unit of the
Company in which he or she is employed or provides services. The Committee is
responsible for establishing the personal Performance Goals for the CEO. The CEO
(in conjunction with other officers) shall establish the personal Performance
Goals for all other Participants.  The personal Performance Goals for all

 
 
7

--------------------------------------------------------------------------------

 
 
  
Participants shall be established on or before (i) March 31 of the respective
Plan Year for Annual Incentive Awards, and (ii) May 31 of the first Plan Year of
the respective Performance Period for Long-Term Incentive Awards.

 
VIII.  
DETERMINING THE PAYMENT AWARD

 
8.1  
Once the applicable Performance Period has been completed and the Company has
received its audited financial statements covering the applicable Performance
Period, the financial performance of the Company, on a consolidated basis, and
each applicable subsidiary, division and business or geographical unit will be
determined over such Performance Period.  The financial performance shall then
be evaluated to determine the extent to which the financial Performance Goals
have been achieved, based on the standards established at the beginning of the
Performance Period. In making any such determination, the Administrator may make
adjustments for the following:  (i) cumulative effect of accounting changes;
(ii) extraordinary items, as that term is defined in FASB Codification, Topic
225-20, “Extraordinary and Unusual Items”; (iii) discontinued operations; and
(iv) unusual or infrequently occurring items (less the amount of related income
taxes), as that term is used in FASB Codification, Topic 225-20, “Extraordinary
and Unusual Items”.  The Administrator may also make other adjustments with
respect to the financial results for purposes of evaluating the Performance
Goals and the amount of the Award Payment payable on the basis thereof,
including without limitation, adjustments related to:  asset write-downs; the
acquisition or disposition of any business(es) or material asset(s);
acquisition-related charges; litigation or claim judgments or settlements; the
effects of changes in tax law or other laws or provisions affecting reported
results; accruals for reorganization and restructuring programs; unrealized
gains or losses on investments; weather related events including business
interruption and losses related to the damage or destruction of facilities from
hurricanes; and, other adjustments determined by the Administrator to be
appropriate under the circumstances.  Any adjustments affecting a financial
Performance Goal applicable to an Award to the CEO or any other Senior Managers
shall be approved by the Committee.

 
Straight-line interpolation will be used for purposes of determining the amount
of the Award earned when performance falls between Threshold and Target, Target
and Stretch, and Stretch and Over Achievement Performance Goals.
 
8.2  
Each Participant will meet with his or her supervisor to evaluate the results
achieved for each personal Performance Goal and the overall assessment of the
Participant’s contributions to the Company and/or the subsidiary, division,
business or geographical unit of the Company in which he or she is employed or
to which he or she provides services. The performance level for the personal
component will be determined based on an assessment of results achieved compared
to the personal Performance Goals established at the beginning of the
Performance Period and the assessment of such Participant’s contributions during
the Performance Period.  The determination of whether a Participant has achieved
his or her personal Performance Goals shall be within the sole discretion of the
supervisor, subject to the approval of the CEO, and in the case of the CEO and
other Senior Managers, the sole discretion of the Committee.

 
 
8

--------------------------------------------------------------------------------

 
 
8.3  
The actual Award Payment which may be received by a Participant under an Annual
Incentive Award will be determined on an individual basis and based upon the sum
of the awards determined by the Performance Goals achieved under the respective
Annual Incentive Award for each applicable Performance Measure, up to the
Stretch award level.  The actual Award Payment which may be received by a
Participant under a Long-Term Incentive Award will be determined on an
individual basis and based upon the sum of the awards determined by the
Performance Goals achieved under the respective Long-Term Incentive Award for
each applicable Performance Measure up to the Over Achievement award level.  The
amount of the Award Payment to be received under any Award shall be within the
sole discretion of the Committee, in the case of the CEO and other Senior
Managers, and the CEO with respect to all other Participants, and no Participant
shall be automatically entitled to an Award Payment under any Award.  The
Administrator shall have the discretion to increase, decrease or eliminate the
amount of a Participant’s Award Payment otherwise payable under any Award.

 
8.4  
In addition to Award Payments which may be received under any Annual Incentive
Award on an individual basis, Participants receiving Annual Incentive Awards
shall have the opportunity to participate in an annual bonus pool (the “Over
Achievement Pool”) which may be established for corporate and each major
division, including Maritech Resources, Inc. and Compressco, Inc., providing an
opportunity for additional annual bonus payments.  Participants receiving
Long-Term Incentive Awards but not Annual Incentive Awards shall not have an
opportunity to participate in the Over Achievement Pool.  The establishment of
the Over Achievement Pool for any Plan Year for corporate will be based upon
achievement of a financial Performance Goal established by the Committee with
respect to the Annual Incentive Awards for the Senior Managers within corporate
for such Plan Year.  The establishment of the Over Achievement Pool for any Plan
Year for a major division will be based upon achievement of a financial
Performance Goal established by the Committee with respect to the Annual
Incentive Awards for the Senior Managers within such major division for such
Plan Year.  If the actual results for the designated financial Performance
Measure for corporate or any major division exceeds the respective Stretch level
of performance for such Plan Year, an Over Achievement Pool shall be established
for corporate or the respective major division, as applicable.  An Over
Achievement Pool shall only be established for corporate or a major division if
the actual results for the designated financial Performance Measure for
corporate or the respective major division exceed the Stretch level of
performance. One or more Over Achievement Pools may be established for any Plan
Year.  The amount of the Over Achievement Pool for corporate or the respective
major division shall be equal to the aggregate amount of the incremental annual
bonus opportunities available to all Participants in corporate or such major
division, based upon their respective eligibility levels.  The maximum bonus
amount which may be contributed on behalf of any Participant to an Over
Achievement Pool for any Plan Year will not exceed two times the Target Award
opportunity for such Participant less the Stretch Award opportunity for such
Participant.  The Over Achievement Pool shall be allocated among the
Participants in corporate or the respective division, as applicable, at the
discretion of management, with the approval of the CEO; provided that any
allocation of funds from an Over

 
 
9

--------------------------------------------------------------------------------

 
 
  
Achievement Pool to the CEO or other Senior Manager shall be approved by the
Committee, in its sole discretion.

 
8.5  
Award Payments will be paid in cash as soon as practicable after the end of the
Performance Period and completion of the outside audit of financial results.
Award Payments will be paid no later than two and one-half (2 1/2) months after
the end of the Performance Period to which the Award relates. Except as provided
in Section 9.5 and 9.6, a Participant must be employed on the date Award
Payments are paid in order to receive payment under an Award.

 
IX.  
ADMINISTRATION OF PLAN

 
9.1  
The Committee administers the Plan; provided, however, that the CEO will be
responsible for administration of the Plan with respect to all Participants
other than Senior Managers.  The CEO will be responsible for the day-to-day
management of the Plan.  The authority of the Administrator in administering the
Plan shall include, in particular, the authority to:

 
(a)  
designate Participants for a particular Plan Year in accordance with the Plan;

 
(b)  
establish, for each Performance Period, the Performance Measures, Performance
Goals and specific Plan terms for each Participant in accordance with the Plan;

 
(c)  
establish regulations for the administration of the Plan and make all
determinations deemed necessary for the administration of the Plan, in each case
which are not inconsistent with the Plan; and

 
(d)  
interpret the provisions of the Plan and make final decisions with respect to
the entitlement of any Participant to an Award.

 
The Committee shall have the sole authority to approve the aggregate amount of
Award Payments for all Participants (inclusive of any Over Achievement Pool(s))
which may be paid for any Performance Period.
 
9.2  
The Committee will review the performance results of the Company and the
specified subsidiaries, divisions or business or geographical units of the
Company and will determine whether the Performance Goals under any Award for
Senior Managers established for the Performance Period have been met.  If the
Performance Goals established by the Committee for a Senior Manager have been
met, the Committee shall document the achievement of such Performance Goals and
the total amount of the Award to be paid in the minutes of the Committee meeting
or in accordance with the policies and procedures as may be established by the
Committee from time to time.  For all Participants who are not Senior Managers,
the CEO shall determine whether the Performance Goals under any Award
established for the Performance Period have been met by the respective
Participants and document such determination in accordance with the Company’s
policies and procedures, as may be established from time to time.  The Committee
and each of its members shall be entitled to rely upon information provided by
appropriate officers of the Company with respect to

 
 
10

--------------------------------------------------------------------------------

 
 
  
financial and other data in order to determine if the Performance Goals for a
Plan Year have been met.  Neither the Committee nor any member shall be liable
for any action or determination made in good faith with respect to the Plan or
any Award made hereunder.

 
9.3  
The Awards for each applicable Performance Period will be accrued and charged as
an expense before determining the financial performance under the Plan.

 
9.4  
Except as provided in Section 9.6, Participants whose employment or period of
service is terminated for any reason other than death, Disability or Retirement
prior to payment of any Award Payment will not be eligible to receive payment
under any Award.

 
9.5  
Upon the recommendation of management and with the approval of the Administrator
(which may be given or withheld at the Administrator’s sole discretion),
Participants whose employment or period of service is terminated for reason of
death, Disability, or Retirement prior to the payment of any Award Payment may
be eligible for a pro-rated Award Payment if the applicable Performance Goals
are achieved for the then current Performance Period. Any such prorated payment
will be made to the Participant or his or her guardian or estate, as applicable,
in accordance with the provisions of the Plan, including Section 8.5 above.

 
9.6  
Unless the Committee determines otherwise, upon the effective date of any Change
in Control, all potential Awards payable hereunder attributable to the
Performance Period in which the Change in Control occurs will become payable on
a pro rata basis based upon the Target incentive amount that may be paid under
such Award.  Payment shall be made as soon as practicable (and no more than two
and one-half months) following the Change in Control.

 
9.7  
The Committee may, in its sole discretion, discontinue the Plan at any time, or
amend it from time to time.  The Administrator shall have the authority to amend
any grant to include any provision which, at the time of such amendment, is
authorized under the terms of the Plan.

 
X.  
ADDITIONAL PROVISIONS

 
10.1  
No Right to Employment.  Neither the Plan nor the grant of any Award shall be
construed as giving a Participant the right to be retained in the employ or
service of the Company or any Affiliate.  Further, the Company or any Affiliate
may at any time dismiss a Participant from employment or service as a
Consultant, free from any liability or any claim under the Plan or any Award
hereunder.

 
10.2  
No Assignment.  A Participant’s rights and interests under the Plan or any Award
may not be assigned or transferred except by will or by the laws of descent and
distribution.  Any other attempted assignment or alienation shall be void and of
no force or effect.

 
10.3  
Participant’s Rights.  The Plan shall be unfunded.  The right of any Participant
to receive any Award Payment under an Award granted to such Participant pursuant
to the provisions of the Plan shall be an unsecured claim against the

 
 
11

--------------------------------------------------------------------------------

 
 
  
general assets of the Company.  The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Awards under the Plan.

 
10.4  
Withholding Taxes.  All Awards under the Plan shall be subject to applicable
federal (including FICA), state and local tax withholding requirements.  The
Company may require that the Participant or his or her personal representative
pay to the Company the amount of any federal, state or local taxes that the
Company is required to withhold with respect to such Awards, or the Company may
deduct from other wages paid by the Company the amount of any withholding taxes
due with respect to such Awards.

 
10.5  
Governing Law.  The validity, construction and interpretation and effect of the
Plan shall be governed by and determined in accordance with the laws of the
State of Texas, without giving effect to the conflict of laws provisions
thereof.

 
10.6  
Section 409A.  The Plan is intended to comply with Section 409A and the
interpretive guidance thereunder, including the exemption for short-term
deferrals, and shall be administered accordingly.  The Plan shall be construed
and interpreted with such intent.  The Company makes no representations that the
Plan, the administration of the Plan, or the amounts hereunder comply with, or
are exempt from, Section 409A.  If an operational failure occurs with respect to
Section 409A, any affected Participant shall fully cooperate with the Company to
correct the failure, to the extent possible, in accordance with any correction
procedure established by the Secretary of the Treasury.

 
12


--------------------------------------------------------------------------------

 